Title: James Madison to William Matthews, 12 February 1827
From: Madison, James
To: Matthews, William


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                Fe<bruary 12, 1827>
                            
                        
                        I recd. by yesterday’s mail your letter of the 8th. i<nstant and one> at the same time from
                            Genl. Cocke, inclosing yours to him on th<e proposed> Military Instruction in the University. This last I
                            return to you, with the sanction desired on the part of the Executive Committee of the Visitors. With respect
                        
                            
                                James Madison
                            
                        
                    Should Genl. Cocke have returned from his visit to the University, be so good as to hand the inclosed letter to the post
                            office.